Citation Nr: 9912694	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  97-24 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected disability pension purposes.  


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The appellant had active service from August 1967 to October 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1997 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to nonservice-connected 
disability pension benefits.  





FINDINGS OF FACT


1.  All relevant evidence necessary for an equitable 
disposition of the claimant's appeal has been obtained by the 
RO, insofar as possible.

2.  The appellant is 51 years old, completed high school and 
some college, and has experience working as a janitor and in 
a flower shop.

3.  The appellant failed to report for two scheduled VA 
medical examinations.  

4.  The appellant's disabilities for pension purposes are 
obsessive compulsive disorder (OCD) and depressive disorder, 
numbness and tingling of the extremities, skin rash, 
headaches, and weight loss.

5.  The appellant's psychiatric condition is manifested by no 
more than mild or transient symptoms, which are controlled by 
continuous medication.  

6.  There is no competent medical evidence of a disability 
manifested by numbness and tingling of the extremities or 
weight loss.

7.  There is no competent medical evidence or lay 
descriptions indicating the severity of the appellant's skin 
rash or headaches.  

8.  The veteran does not have a lifetime disability which 
would render it impossible for an average person to follow a 
substantially gainful occupation.



CONCLUSIONS OF LAW

1. Nonservice connected OCD and depression do not meet the 
criteria for an evaluation in excess of 10 percent.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Codes 9404, 9434 (1998).

2. Nonservice connected weight loss, skin rash, headaches, 
and numbness and tingling in the extremities do not meet 
the criteria for a compensable evaluation.  38 U.S.C.A. §§ 
1155, 5107(a) ; 38 C.F.R. §§ 4.114, 4.118, 4.124a, 
Diagnostic Codes 7399, 7806, 8100, 8599 (1998).

3. The appellant is less than 100 percent disabled, does not 
meet the schedular requirements for a permanent and total 
disability rating, is not rendered unemployable by the 
disabilities of records, and is not shown to be 
unemployable on an extraschedular basis.  38 U.S.C.A. §§ 
1502(a), 1521, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321(b)(2), 3.340, 3.342, 4.15, 4.16, 4.17, 4.25 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The record contains treatment records from "MHMR" dated 
from September 1981 to November 1982.  The appellant 
initially reported for treatment of OCD, which caused him to 
engage in repetitive hand washing, checking and rechecking 
the lock on the doors, and spending hours in the shower.  The 
appellant reported that he completed high school and attended 
college, but was unable to complete his junior year.  He 
stated that he was presently working as a custodian for a 
church.  The psychologist indicated that the appellant was 
agitated and uneasy during the interview, but had no evidence 
of psychotic manifestations.  The treatment records indicated 
that the veteran's condition improved and he would continue 
to schedule therapy sessions on an "as needed" basis.  

The appellant filed an initial claim for VA benefits for 
nonservice-connected disability pension benefits in June 
1990.  In a statement submitted in support of this claim, the 
appellant stated that he had an emotional breakdown in 1981.  
He indicated that this condition began several years earlier 
and he began to experience numbness and tingling in his 
extremities, rashes, and headaches at approximately the same 
time.  The appellant reported a diagnosis of OCD and stated 
that because of this illness he could not function normally.  
He stated that it was very difficult to perform the simplest 
tasks or hold a job for very long.  He indicated that 
medication helped him to "stabilize", but he was never free 
of the disorder.  The appellant stated that the conditions 
might be related to Agent Orange exposure.  

By rating decision in May 1994, the RO denied service 
connection for OCD, numbness and tingling in the extremities, 
chronic skin rash, chronic headaches, and weight loss, all as 
secondary to Agent Orange exposure.  

In August 1995, the appellant was seen at the VA Medical 
Center (MC).  The examiner indicated that the appellant was 
doing better, but used alcohol as an escape from his 
obsessive thoughts.  In February 1996, the examiner noted 
that the appellant was working in a flower shop and 
participated in rock climbing.  Diagnoses of major depression 
in remission and rule out OCD were indicated.  In July 1997, 
the appellant indicated that he continued to do well on his 
medications.  

In May 1997, the appellant indicated that his initial claim 
in June 1990 was not a request for service-connected 
disabilities, as rated by the RO, but for pension benefits.  
By letter received in May 1997, the appellant stated that his 
OCD had limited his daily function.  He indicated that the 
only employment he had in the previous ten years was with his 
spouse.  He reported that medication kept him from being 
hospitalized, but did not erase the problem.  

In his notice of disagreement, received in July 1997, the 
appellant stated that he had last worked as a janitor twenty 
years earlier, and indicated that he had not been able to 
hold a job since that time.  He stated that his mental 
condition prohibited the concentration and attention 
necessary to perform the simplest tasks adequately.  
He reported that he had worked in his spouse's flower shop 
performing various duties until he and his spouse divorced.  
The appellant stated that his VAMC treatment records were 
misleading because the physicians never spent more than 
ten minutes with him and his treatment was basically through 
medication.  

In his VA Form 9, substantive appeal, received in July 1997, 
the appellant requested a personal hearing before a Member of 
the Board.  A hearing was scheduled in February 1999, but the 
appellant failed to report for the hearing.  

The appellant was scheduled for a VA mental disorders 
examination in October 1997, but failed to report for the 
scheduled examination.  The appellant was also scheduled for 
a VA general medical examination in December 1997, but failed 
to report for the examination.  In a letter dated in March 
1998, the RO notified the appellant that an examination was 
critical to the evaluation of his claim and the failure to 
report might have adverse consequences on his claim.  
The appellant was requested to submit a VA Form 21-4138 
indicating his willingness to report for an examination.  The 
record contains no response to this request.  


Criteria

The United States Court of Appeals for Veterans Claims (known 
as the United Stated Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has provided an 
analytical framework for an application in pension cases.  
Talley v. Derwinski, 2 Vet. App. 282 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Brown v. Derwinski, 2 
Vet. App. 444 (1992).  



The Court, in these cases, has held that the VA has a duty to 
ensure 1) that an appropriate rating for each disability of 
record is assigned using the approach mandated by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991); 2) that the "average 
person" and "unemployability" tests are both applied; and 3) 
that if the benefit may not be awarded under the "average 
person" or "unemployability test," a determination must then 
be made whether there is entitlement to nonservice-connected 
disability pension on an extraschedular basis. 38 U.S.C.A. §§ 
1502, 1521; 38 C.F.R. §§ 3.321(b), 3.340, 3.342, 4.15, 4.17.

The law authorizes the payment of nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 101(15) (17), 1521(a) (West 1991); 
38 C.F.R. § 3.342 (1998).  A finding of total disability is 
warranted where the person experiences any disability, which 
is sufficient to render it impossible for an average person 
to follow a substantially gainful occupation.  The "average 
person" standard is implemented by VA regulations, including 
38 C.F.R. § 3.340(a) and 38 C.F.R. § 4.15, which also adds 
that the total rating is based primarily upon the average 
impairment in earning capacity, i.e., the economic or 
industrial handicap which must be overcome.  In addition, 38 
U.S.C.A. § 1502(a)(2) essentially provides that permanent and 
total disability may exist in any disorder determined by the 
Secretary to be of such a nature and extent as to justify 
that persons suffering therefrom are permanently and totally 
disabled.  

In addition, 38 C.F.R. § 4.17(b), states that where the 
appellant fails to meet the percentage requirements, but 
meets the basic eligibility criteria and is unemployable, 
consideration of 38 C.F.R. § 3.321(b)(2) is appropriate.  In 
turn, 38 C.F.R. § 3.321(b)(2) provides that where the 
appellant does not meet the percentage requirements of the 
Rating Schedule, but is unemployable by reason of his age, 
occupational background, or other related factors, a 
permanent and total disability rating on an extra-schedular 
basis is warranted.





The regulations provide that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 as 
appropriate.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record, and for any other original claim, the 
claim shall be denied.  38 C.F.R. § 3.655(b). 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  

Under the Schedule, OCD and major depressive disorder are 
rated as follows:
(a) 10 percent for occupational and social 
impairment due to mild or transient symptoms 
which decrease work efficiency and ability to 
perform occupational tasks only during periods 
of significant stress, or; symptoms controlled 
by continuous medication

(b) 30 percent for occupational and social 
impairment with occasional decrease in work 
efficiency and intermittent periods of inability 
to perform occupational tasks (although 
generally functioning satisfactorily, with 
routine behavior, self-care, and conversation 
normal), due to such symptoms as:  Depressed 
mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss; 

(c) 50 percent for occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as:  Flattened 
affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once 
a week; difficulty in understanding complex 
commands; impairment of short- and long-term 
memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
and difficulty in establishing or maintaining 
effective work and social relationships; 

(d) 70 percent for occupational and social 
impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); and the inability to establish and 
maintain effective relationships; and

(e) 100 percent for total occupational and social 
impairment, due to such symptoms as:  Gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation or own name.  38 C.F.R. § 4.130, 
Diagnostic Codes 9404, 9434 (1998).

A skin rash warrants a noncompensable evaluation with slight, 
if any, exfoliation, exudation, or itching, if on a non-
exposed surface or small area.  A 10 percent evaluation is 
warranted with exfoliation, exudation, or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
evaluation is warranted for a skin rash with exudation or 
constant itching, extensive lesions or marked disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (1998).  

Migraine headaches warrant a 50 percent evaluation with very 
frequent completely prostrating and prolonged attacks, 
productive of severe economic inadaptability.  A 30 percent 
evaluation is indicated for characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  A 10 percent evaluation is warranted for 
prostrating attacks averaging one in two months, and a 
noncompensable evaluation for less frequent attacks.  38 
C.F.R. § 4.124a, Diagnostic Code 8100 (1998).  


Analysis

Initially, the Board notes that the veteran's claim for 
entitlement to a permanent and total disability rating for 
pension purposes is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Also, the Board notes that the appellant failed to report for 
two VA examinations.  The RO notified the appellant of the 
consequences of failure to report for an examination and 
requested that the appellant respond.  The appellant failed 
to respond to this request.  See 38 C.F.R. 
§ 3.655.  

The Board notes that the RO rated the appellant's nonservice-
connected disabilities as 10 percent disabling, combined in 
accordance with the criteria of 38 C.F.R. § 4.25.  




The evidence of record establishes entitlement to no more 
than a 10 percent evaluation for the appellant's psychiatric 
disorders.  As the appellant failed to report for a VA mental 
disorders examination, the Board relies solely on the 
outpatient treatment records from MHMR from September 1981 to 
November 1982 and the VAMC records from August 1995 to 
January 1998, as well as statements by the appellant.  The 
records from MHMR indicated that the appellant's condition 
improved with  medication and noted that the appellant was 
presently working as the custodian of a church.  The records 
dated from July to November 1982 indicated that the appellant 
was "doing well" and he was discharged due to the 
completion of his treatment.  VAMC treatment records 
indicated that the appellant's condition was stable, although 
he continued to use alcohol as an escape.  

The July 1997 treatment record indicated that the appellant 
stated that he continued to do well on his medication.  On 
several occasions, the appellant reported that he was unable 
to hold a job in the previous 20 years, except for work in 
his spouse's flower shop.  The record does not contain any 
medical evidence, which indicates that the appellant's 
psychiatric disorders prevent him from obtaining or 
maintaining employment.  The evidence of record preponderates 
against an evaluation in excess of 10 percent for purposes of 
establishing permanent and total disability for the 
appellant's OCD and depression.  

The appellant indicated in his initial claim that he suffered 
from numbness and tingling in his extremities, rashes, 
headaches, and weight loss.  There is no medical evidence of 
record to indicate the severity or etiology of any of these 
symptoms or conditions.  The numbness and tingling in the 
appellant's extremities and his reported weight loss are 
symptoms only and not disabilities.  The appellant did not 
further describe the rashes or headaches to provide any basis 
upon which these conditions might warrant an evaluation in 
excess of 0 percent for purposes of establishing permanent 
and total disability.  

As noted above, entitlement to pension benefits may be 
objectively determined if the appellant is unemployable as a 
result of a permanent disability or experiences a disability 
which would preclude an average person from following a 
substantially gainful occupation, if it is reasonably certain 
that such disability is permanent.  38 U.S.C.A. § 1502(a); 38 
C.F.R. § 4.15.

The Board also notes that a total disability rating for the 
appellant's disorders is not warranted under the applicable 
schedular criteria contained in the Rating Schedule.  With a 
combined 10 percent evaluation, the disorders are clearly not 
representative of a total disability in accordance with 
applicable schedular criteria or applicable regulations.  38 
C.F.R. Part 4, including §§ 4.16 and 4.17.

Upon review of the clinical findings of record and 
application of the Rating Schedule to the appellant's 
disabilities, the Board concludes that the appellant's 
disabilities would not preclude an average person from 
securing and following substantially gainful employment.  The 
Board emphasizes that the appellant's combined rating 
represents the average wage-earning impairment.  None of the 
disabilities, either by itself or in conjunction with any 
other disability or disabilities, is so severely disabling as 
to render him unemployable.  As such, the evidence of record 
does not support the conclusion that the appellant 
experiences disability, which would render the average person 
unable to follow a substantially gainful occupation.  38 
U.S.C.A. § 1502(a).  Accordingly, a permanent and total 
disability evaluation based upon the objective "average 
person" standard of review is not warranted.

Since the appellant's disabilities do not meet the percentage 
requirements of 38 C.F.R. § 4.17, applied to pension cases 
through 38 C.F.R. § 4.16, the Board must determine whether 
the appellant is eligible for pension benefits based upon 
subjective criteria, including consideration of the 
appellant's age, education and occupational history, and 
unusual physical or mental defects.  38 C.F.R. §§ 3.321, 
4.15.  






In this regard the Board notes that the appellant is 51 years 
old and has completed high school and some college.  Although 
he stated that he had difficulty maintaining employment, he 
reported that he had been employed as a janitor and in his 
spouse's business until their divorce.  

The clinical evidence of record does not suggest that he is 
so disabled by the disorders which may be considered for 
purposes of determining entitlement to VA pension benefits as 
to render him completely unable to follow substantially 
gainful employment consistent with his occupational history. 

An allowance of pension benefits, therefore, is not warranted 
based upon subjective criteria.  38 C.F.R. §§ 3.321, 4.15.

It is the opinion of the Board that the appellant does not 
have a lifetime disability, which would render it impossible 
for him or an average person to follow a substantially 
gainful occupation.  Also, his disabilities, on the basis of 
the medical evidence of record, do not prevent him from 
working.  

Accordingly, a permanent and total disability rating for 
pension purposes is not warranted.  38 U.S.C.A. §§ 1501(a), 
1502(a), 5107; 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342, 4.15, 
4.16, 4.17, 4.25.  See 38 C.F.R. § 3.655.  


The clear weight of the evidence is against the claim and 
thus the benefit of the doubt doctrine is not for 
application.






ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

